IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





WR-57,207-01


EX PARTE WILLIAM ALFRED ROBINSON




ON APPLICATION FOR WRIT OF HABEAS CORPUS
IN CAUSE NO. 427212-C FROM THE

262ND DISTRICT COURT OF HARRIS COUNTY



Per Curiam.

ORDER


	This is a subsequent application for writ of habeas corpus filed pursuant to Texas
Code of Criminal Procedure, Article 11.071, Section 5.  Applicant asserts he is mentally
retarded and cannot be executed.
	Applicant was convicted of capital murder in November 1985.  We affirmed the
conviction and sentence on direct appeal.  Robinson v. State, 851 S.W.2d 216 (Tex. Crim.
App. 1991).  On November 22, 2001, applicant filed his initial application for writ of  habeas



	ROBINSON   -2-
corpus pursuant to Article 11.071. (1)  This writ was received in this Court on February 2, 2003,
raising two claims.  We found that the claim that applicant was mentally retarded met the
requirements for consideration under Article 11.071, Section 5 and remanded to the
convicting court for resolution of the claim.  The other claim was dismissed.  The convicting
court has returned the record to this Court.
	The convicting court found that applicant had not shown by a preponderance of the
evidence that he was mentally retarded and recommended that relief be denied.  We have
reviewed the record and hold that the findings of the convicting court are supported by the
record and we adopt them as our own.  Relief is denied.
	IT IS SO ORDERED THIS THE 23RD DAY OF MAY, 2007.
Do Not Publish
1.  The Order of the convicting court forwarding this subsequent application to this Court states that applicant
filed an initial application for writ of habeas corpus on January 22, 2001.  However, in the application now before us,
applicant alleges his initial application which is still pending in the convicting court was filed there in 1996 and
amended in 1998.